Per curiam.
This case was entered in this court at the September Term, 1948, on a bill of exceptions allowed in the Superior Court where it was tried. The bill, for want of signature of exceptant and other errors, in pleading or procedure patent in the record as certified, is clearly insufficient.
The case is, therefore, remanded to any justice of the Superior Court for correction in term time or vacation, of the errors of pleading and procedure in or incident to the bill of exceptions, and the reentry of the case upon a corrected record at the February Term, 1949, of the Law Court.